Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 1 of 17 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 FELICIA WATSON, on behalf of herself
 and all others similarly situated,                       Civil Action No. 20-cv-1531

                            Plaintiff,

        vs.                                               JURY TRIAL DEMAND

 SUFFOLK FEDERAL CREDIT UNION,

                            Defendant.


                                CLASS ACTION COMPLAINT

       Plaintiff Felicia Watson, on behalf of herself and all persons similarly situated brings this

class action complaint against Suffolk Federal Credit Union (“Suffolk” or “Credit Union”), and

alleges the following:

                                         INTRODUCTION

       1.      When consumers open a checking account with their Credit Union, they have to

enter into a standard contract written by the Credit Union and its lawyers. All the Credit Union has

to do is honor the contract it wrote and comply with the terms it dictated.

       2.      Suffolk promises its customers that if their account balance drops too low to cover

a particular “item,” such as a check, withdrawal, or service charge, Suffolk will charge the

customer a single $32 insufficient funds fee (“NSF Fee”) per item. But as Ms. Watson and

consumers all over the country have discovered, Suffolk doesn’t abide by this promise. Instead,

Suffolk routinely charges its customers multiple NSF Fees for the same item, driving their account

balances deeper into negative territory.




                                                 1
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 2 of 17 PageID #: 2




       3.      Suffolk’s customers have been injured by the Credit Union’s improper practices to

the tune of millions of dollars bilked from their accounts in violation Suffolk’s clear contractual

commitments.

       4.      Ms. Watson, on behalf of herself and two Classes of similarly situated consumers,

seeks to end Suffolk’s abusive and predatory practices and force it to refund all of these improper

charges. She asserts claims for breach of contract; breach of the covenant of good faith and fair

dealing; violation of state consumer protection law; and/or unjust enrichment, and seeks damages,

restitution, and injunctive relief, as set forth more fully below.

                                             PARTIES

       5.      Felicia Watson is a resident of Brooklyn, New York, and holds a Suffolk checking

account.

       6.      Defendant Suffolk Federal Credit Union is engaged in the business of providing

retail Credit Union services to consumers, including Plaintiff and members of the putative Classes.

Suffolk has its headquarters in Medford, New York.

                                 JURISDICTION AND VENUE

       7.      This Court has original jurisdiction of this action under the Class Action Fairness

Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction

because (1) the proposed Classes are comprised of at least 100 members; (2) At least one member

of the proposed classes resides outside of New York; and (3) the aggregate claims of the putative

class members exceed $5 million, exclusive of interest and costs.

       8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Suffolk is

subject to personal jurisdiction here and regularly conducts business in this District, and because




                                                   2
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 3 of 17 PageID #: 3




a substantial part of the events or omissions giving rise to the claims asserted herein occurred in

this district.

                 FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

I.      SUFFOLK CHARGES MORE THAN ONE NSF FEE ON THE SAME ITEM

        9.       Suffolk’s Account Documents allow it to charge a single $32 NSF Fee or a single

$32 OD Fee when an item is returned for insufficient funds or paid despite insufficient funds.

        10.      Suffolk breaches its contract by charging more than one $32 NSF Fee on the same

item, since the contract explicitly states—and reasonable consumers understand—that the same

item can only incur a single NSF or OD Fee.

        11.      Suffolk’s abusive practices are not standard within the financial services industry.

Indeed, major banks like JP Morgan Chase—the largest consumer bank in the country—charge

one NSF Fee per item, even if that item is resubmitted for payment multiple times.1 And while

some other banks credit unions engage in the same practices as Suffolk, they clearly disclose those

charges in the deposit agreements with their customers.

        12.      Suffolk’s Deposit Agreement does not say that Suffolk repeatedly charges

customers multiple NSF fees on a single item. To the contrary, the Deposit Agreement indicates it

will only charge a single NSF Fee or OD Fee on an item.

        A.       Plaintiff Watson’s Experience.

        13.      In support of her claims, Plaintiff offers examples of fees that should not have been

assessed against her checking account. As alleged below, Suffolk: (a) reprocessed previously




1
 As indicated by Chase’s printed disclosures, an “item” maintains its integrity even if multiple
processes are affected on it: “If we return the same item multiple times, we will only charge you
one Returned Item Fee for that item within a 30-day period.”

                                                   3
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 4 of 17 PageID #: 4




declined items; and (b) charged an additional fee upon reprocessing, for a total assessment of $64

in fees on each item.

       14.     On June 17, 2019, Plaintiff Watson attempted a payment to American Express.

       15.     Suffolk rejected payment of that item due to insufficient funds in Plaintiff’s account

and charged her a $32 NSF Fee for doing so. Plaintiff does not dispute this initial fee, as it is

allowed by Suffolk’s Deposit Agreement.

       16.     Unbeknownst to Plaintiff, and without her request to Suffolk to reprocess the item,

however, the next day, on June 18, 2019, Suffolk processed the same item yet again, with Suffolk

labeling the transaction a RETRY PYMT on her statements. Again, Suffolk returned the item

unpaid and charged Plaintiff another $32 NSF Fee for doing so.

       17.     And again, the very next day, unbeknownst to Plaintiff, on June 19, 2019, Suffolk

processed the same item yet again, with Suffolk labeling the transaction a RETRY PYMT on her

statements. And again, Suffolk returned the item unpaid and charged Plaintiff another $32 NSF

Fee for doing so.

       18.     In sum, Suffolk assessed Plaintiff $96 in fees in its failed effort to process a single

payment.

       19.     The same pattern occurred on June 3, 2019 and June 5, 2019, with respect to an

attempted payment, and on April 10, 2019 and April 16, 2019 with respect to an attempted payment

to Paypal.

       B.      The Imposition of Multiple NSF Fees on a Single Item Violates Suffolk’s
               Express Promises and Representations.

       20.     Suffolk’s Account Documents state that the Credit Union will assess a single fee of

$32 for an item that is returned due to insufficient funds.




                                                  4
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 5 of 17 PageID #: 5




       21.     According to the Fee Schedule, at most a single fee will be assessed when an “item”

is returned or paid into overdraft:

         Non-Sufficient Funds         $32 Per item

Fee Schedule, Ex. A (emphasis added).

       22.     The same check, automatic bill payment, or other electronic payment on an account

is not a new “item” each time it is rejected for payment then reprocessed, especially when—as

here—Plaintiff took no action to resubmit the item.

       23.     The Account Documents do not say that the same item is eligible to incur multiple

fees. Indeed, the Suffolk Deposit Agreement states:

   If, on any day, the available funds in your share or deposit account are not sufficient to pay
   the full amount of a check, draft, item, transaction or other items posted to your account plus
   any applicable fee ("overdraft"), we may pay or return the overdraft. The credit union's
   determination of an insufficient available account balance may be made at any time between
   presentation and the credit union's midnight deadline with only one review of the account
   required. We do not have to notify you if your account does not have sufficient available
   funds to pay an overdraft. Your account may be subject to a charge for each overdraft
   regardless of whether we pay or return the overdraft.

Deposit Agreement, Ex. B at 3.

       24.     The disclosures described above never discuss a circumstance where Suffolk may

assess multiple fees for an item that was returned for insufficient funds and later reprocessed one

or more times and returned again.

       25.     Further, the Deposit Agreement never defines the word “item.”

       26.     Even if Suffolk reprocesses an instruction for payment, it is still the same item. The

Credit Union’s reprocessing is simply another attempt to effectuate an accountholder’s original

order or instruction.

       27.     As alleged herein, Plaintiff took only a single action to make a single payment; she

therefore created only one item and may be charged only a single fee.

                                                     5
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 6 of 17 PageID #: 6




        28.     In sum, Suffolk promises that one $32 NSF Fee or one $32 OD Fee will be assessed

“per item,” and this must mean all iterations of the same instruction for payment. As such, Suffolk

breached the contract when it charged more than one fee per item.

        29.     Taken together, the representations and omissions identified above convey to

customers that all submissions for payment of the same transaction will be treated as the same

“item,” which the Credit Union will either pay (resulting in an overdraft item) or return (resulting

in a returned item) when it decides there are insufficient funds in the account. Nowhere does

Suffolk disclose that it will treat each reprocessing of a check or ACH payment as a separate item,

subject to additional fees, nor do Suffolk customers ever agree to such fees.

        30.     Customers reasonably understand, based on the language of the Account

Documents, that the Credit Union’s reprocessing of checks or ACH payments are simply

additional attempts to complete the original order or instruction for payment, and as such, will not

trigger additional NSF Fees. In other words, it is always the same item.

        31.     Banks and credit unions like Suffolk that employ this abusive multiple fee practice

know how to plainly and clearly disclose it. Indeed, other banks and credit unions that do engage

in this abusive practice disclose it expressly to their accountholders—something Suffolk never did.

        32.     For example, First Hawaiian Bank engages in the same abusive practices as

Suffolk, but at least currently discloses it in its online Banking agreement, in all capital letters, as

follows:

        YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT A
        RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY BE
        CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
        RESUBMISSION.




                                                   6
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 7 of 17 PageID #: 7




Terms and Conditions of FHB Online Services, First Hawaiian Bank 40, https://www. fhb.com/

en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FHB_Online_Services_

RXP1.pdf (last accessed September 25, 2019) (emphasis added).

          33.    Klein Bank similarly states in its online banking agreement:

          [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
          (electronic or check) is submitted to us for payment from your Bill Payment
          Account when, at the time of posting, your Bill Payment Account is overdrawn,
          would be overdrawn if we paid the item (whether or not we in fact pay it) or does
          not have sufficient available funds; or (2) we return, reverse, or decline to pay an
          item for any other reason authorized by the terms and conditions governing your
          Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in
          this section regardless of the number of times an item is submitted or
          resubmitted to us for payment, and regardless of whether we pay the item or
          return, reverse, or decline to pay the bill payment.

Consumer and Small Business Online Access Agreement, Klein Bank ¶ H, https://www.klein

bankonline.com/bridge/disclosures/ib/disclose.html (last accessed September 25, 2019) (emphasis

added).

          34.    Central Pacific Bank, a leading bank in Hawai’i, states in its Fee Schedule under

the “MULTIPLE NSF FEES” subsection: “Items and transactions (such as, for example, checks

and electronic transactions/payments) returned unpaid due to insufficient/non-sufficient (“NSF”)

funds in your account, may be resubmitted one or more times for payment, and a $32 fee will be

imposed on you each time an item and transaction resubmitted for payment is returned due to

insufficient/nonsufficient funds.” Miscellaneous Fee Schedule, Central Pacific Bank 1 (Feb. 15,

2019), https://www.centralpacificbank.com/PDFs/Miscellaneous-Fee-Schedule.aspx.

          35.    BP Credit Union likewise states: “We may charge a fee each time an item is

submitted or resubmitted for payment; therefore, you may be assessed more than one fee as a result

of a returned item and resubmission(s) of the returned item.”




                                                   7
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 8 of 17 PageID #: 8




       36.     Suffolk provides no such disclosure, and in so doing, breaches its contracts with

accountholders, engages in bad faith conduct, and deceives its accountholders.

       C.      The Imposition of Multiple NSF Fees on a Single Item Breaches Suffolk’s
               Duty of Good Faith and Fair Dealing.

       37.     Parties to a contract are required not only to adhere to the express conditions in the

contract, but also to act in good faith when they are vested with a discretionary power over the

other party. In such circumstances, the party with discretion is required to exercise that power and

discretion in good faith. This creates an implied promise to act in accordance with the parties’

reasonable expectations and means that the Credit Union is prohibited from exercising its

discretion to enrich itself and gouge its customers. Indeed, the Credit Union has a duty to honor

transaction requests in a way that is fair to Plaintiff and its other customers and is prohibited from

exercising its discretion to pile on ever greater penalties. Here—in the adhesion agreements

Suffolk foisted on Plaintiff and its other customers— Suffolk has provided itself numerous

discretionary powers affecting customers’ Credit Union accounts. But instead of exercising that

discretion in good faith and consistent with consumers’ reasonable expectations, the Credit Union

abuses that discretion to take money out of consumers’ accounts without their permission and

contrary to their reasonable expectations that they will not be charged multiple fees for the same

transaction.

       38.     Suffolk exercises its discretion in its own favor—and to the prejudice of Plaintiff

and its other customers—when it defines “item” in a way that directly leads to more NSF Fees.

Further, Suffolk abuses the power it has over customers and their Credit Union accounts and acts

contrary to their reasonable expectations under the Deposit Agreement. This is a breach of the

Credit Union’s implied covenant to engage in fair dealing and act in good faith.




                                                  8
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 9 of 17 PageID #: 9




       39.     By exercising its discretion in its own favor—and to the prejudice of Plaintiff and

other customers—by charging more than one NSF Fee on a single item, Suffolk breaches the

reasonable expectation of Plaintiff and other customers and in doing so violates the implied

covenant to act in good faith.

       40.     It was bad faith and totally outside Plaintiff’s reasonable expectations for Suffolk

to use its discretion to assess two or three NSF Fees for a single attempted payment.

                                 CLASS ACTION ALLEGATIONS

       41.     Plaintiff brings this action on behalf of herself and on behalf of all others similarly

situated pursuant to Federal Rule 23. The Classes include:

       All persons who, within the applicable statute of limitations period, were charged
       multiple fees on the same item in a Suffolk account (the “National Class”).

       All persons in the state of New York who, within the applicable statute of
       limitations period, were charged multiple fees on the same item in a Suffolk account
       (the “New York Class”).

       42.     Excluded from the Classes are Suffolk and its subsidiaries, affiliates, and any

entities in which it has a controlling interest, and each of the officers, directors, immediate family

members, legal representatives, heirs, successors, or assigns of any such excluded party, the

judicial officer(s) to whom this action is assigned, and the members of their immediate families.

       43.     Plaintiff reserves the right to modify or amend the definition of the proposed

Classes and/or to add subclasses if necessary before this Court determines whether certification is

appropriate.

       44.     The questions here are ones of common or general interest such that there is a well-

defined community of interest among the members of the Classes. These questions predominate

over questions that may affect only individual Class members because Suffolk has acted on




                                                  9
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 10 of 17 PageID #: 10




 grounds generally applicable to the Classes. Such common legal or factual questions include, but

 are not limited to:

         a)      Whether Suffolk improperly charged NSF Fees;

         b)      Whether any of the conduct enumerated above violates the contract;

         c)      Whether any of the conduct enumerated above violates the covenant of good faith
                 and fair dealing;

         d)      Whether any of the conduct enumerated above constitutes unjust enrichment; and

         e)      The appropriate measure of damages.

         45.     The parties are numerous such that joinder is impracticable. Upon information and

 belief, and subject to class discovery, the Classes consist of thousands of members or more, the

 identities of whom are within the exclusive knowledge of and can be ascertained only by resort to

 Suffolk’s records. Suffolk has the administrative capability through its computer systems and other

 records to identify all members of the Classes, and such specific information is not otherwise

 available to Plaintiff.

         46.     It is impracticable to bring Class members’ individual claims before the Court.

 Class treatment permits a large number of similarly situated persons or entities to prosecute their

 common claims in a single forum simultaneously, efficiently, and without the unnecessary

 duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory

 judgments that numerous individual actions would engender. The benefits of the class mechanism,

 including providing injured persons or entities with a method for obtaining redress on claims that

 might not be practicable to pursue individually, substantially outweigh any difficulties that may

 arise in the management of this class action.

         47.     Plaintiff’s claims are typical of the claims of the other members of the Classes in

 that they arise out of the same wrongful business practices by Suffolk, as described herein.


                                                 10
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 11 of 17 PageID #: 11




        48.     Plaintiff is more than an adequate representative of the Classes in that Plaintiff has

 a Suffolk checking account and has suffered damages as a result of Suffolk’s contract violations,

 Suffolk’s violations of the covenant of good faith and fair dealing, and Suffolk’s unjust

 enrichment. In addition:

        a)      Plaintiff is committed to the vigorous prosecution of this action on behalf of herself
                and all others similarly situated and has retained competent counsel experienced in
                the prosecution of class actions and, in particular, class actions on behalf of
                consumers against financial institutions;

        b)      There is no conflict of interest between Plaintiff and the unnamed members of the
                Classes;

        c)      Plaintiff anticipates no difficulty in the management of this litigation as a class
                action; and

        d)      Plaintiff’s legal counsel has the financial and legal resources to meet the substantial
                costs and legal issues associated with this type of litigation.

        49.     Plaintiff knows of no difficulty to be encountered in the maintenance of this action

 that would preclude its treatment as a class action.

        50.     Suffolk has acted or refused to act on grounds generally applicable to each of the

 Classes, thereby making appropriate final injunctive relief or corresponding declaratory relief with

 respect to each Class as a whole.

        51.     All conditions precedent to bringing this action have been satisfied and/or waived.

                                       CAUSES OF ACTION

                                            COUNT I
                                   BREACH OF CONTRACT
                              (On Behalf of Plaintiff and the Classes)

        52.     Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

 paragraphs as if fully set forth herein.

        53.     Plaintiff and Suffolk contracted for checking account services, as embodied in the

 Deposit Agreement and Fee Schedule.

                                                  11
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 12 of 17 PageID #: 12




        54.       Defendant mischaracterized in the Account Documents its true NSF Fee practices

 and breached the express terms of the Account Documents.

        55.       No contract provision authorizes Defendant to charge more than one NSF Fee on

 the same item.

        56.       Defendant has breached its contracts with Plaintiff and the Classes through its NSF

 fee policies and practices as alleged herein.

        57.       Plaintiff and members of the putative Classes have performed all of the obligations

 on them pursuant to the Credit Union’s agreements.

        58.       Plaintiff and members of the putative Classes have sustained monetary damages as

 a result of each of Defendant’s breaches.

                                    COUNT II
         BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
                      (On Behalf of Plaintiff and the Classes)

        59.       Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

 paragraphs as if fully set forth herein.

        60.       Plaintiff and Suffolk contracted for checking account services, as embodied in the

 Deposit Agreement and Fee Schedule.

        61.       Under New York law and the states wherein Suffolk does business, a covenant of

 good faith and fair dealing is implied in every contract. The covenant of good faith and fair dealing

 constrains Defendant’s discretion to abuse self-granted contractual powers.

        62.       This good faith requirement extends to the manner in which a party employs

 discretion conferred by a contract.

        63.       Good faith and fair dealing, in connection with executing contracts and discharging

 performance and other duties according to their terms, means preserving the spirit—not merely



                                                  12
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 13 of 17 PageID #: 13




 the letter—of the bargain. Put differently, the parties to a contract are mutually obligated to comply

 with the substance of their contract in addition to its form. Evading the spirit of the bargain and

 abusing the power to specify terms constitute examples of bad faith in the performance of

 contracts.

        64.     Subterfuge and evasion violate the obligation of good faith in performance even

 when an actor believes her conduct to be justified. A lack of good faith may be overt or may consist

 of inaction, and fair dealing may require more than honesty. Other examples of violations of good

 faith and fair dealing are willful rendering of imperfect performance, abuse of a power to specify

 terms, and interference with or failure to cooperate in the other party’s performance.

        65.     Suffolk breached the covenant of good faith and fair dealing through its NSF fee

 policies and practices as explained herein.

        66.     Each of Defendant’s actions was done in bad faith and was arbitrary and capricious.

        67.     Plaintiff and members of the putative Classes have performed all of the obligations

 imposed on them pursuant to the Deposit Agreement.

        68.     Plaintiff and members of the putative Classes have sustained monetary damages as

 a result of each of Defendant’s breaches of the covenant of good faith and fair dealing.

                                            COUNT III
                                     UNJUST ENRICHMENT
                         (In the Alternative to COUNT I and COUNT II)
                              (On Behalf of Plaintiff and the Classes)

        69.     Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

 paragraphs as if fully set forth herein.

        70.     This Count is brought solely in the alternative to Plaintiff’s breach of contract and

 breach of the covenant of good faith and fair dealing claims. Plaintiff acknowledges that her breach

 of contract claim cannot be tried along with unjust enrichment.

                                                  13
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 14 of 17 PageID #: 14




        71.     To the detriment of Plaintiff and the Classes, Defendant has been, and continues to

 be, unjustly enriched as a result of its wrongful conduct alleged herein.

        72.     Plaintiff and the Classes conferred a benefit on Defendant when they paid

 Defendant the fees that were not disclosed or allowed for in the in the Account Documents.

        73.     Defendant unfairly, deceptively, unjustly, and/or unlawfully accepted said benefits,

 which under the circumstances, would be unjust to allow Defendant to retain.

        74.     Defendant’s unjust enrichment is traceable to, and resulted directly and proximately

 from, the conduct alleged herein.

        75.     Plaintiff and the Classes, therefore, seek disgorgement of all wrongfully obtained

 fees received by Defendant as a result of its inequitable conduct as more fully stated herein.

                                       COUNT IV
               New York General Business Law, N.Y. Gen. Bus. Law § 349 et seq.
                            (On Behalf of the New York Class)

        76.     Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

 paragraphs as if fully set forth herein.

        77.     Suffolk’s practice of charging more than one NSF Fee on the same item violates

 New York General Business Law § 349 (“NYGBL § 349”).

        78.     NYGBL § 349 prohibits deceptive acts or practices in the conduct of any business,

 trade, or commerce, or in the furnishing of any service in the state of New York.

        79.     As one of the largest Credit Unions in the United States with its headquarters and

 multiple branch locations in New York, Suffolk conducted business, trade or commerce in New

 York State.

        80.     In the conduct of its business, trade, and commerce, and in furnishing services in

 New York, Suffolk’s actions were directed at consumers.



                                                 14
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 15 of 17 PageID #: 15




        46.     In the conduct of its business, trade, and commerce, and in furnishing services in

 New York, Suffolk engaged in deceptive, unfair, and unlawful acts or practices, in violation of

 N.Y. Gen. Bus. Law § 349(a), including but not limited to the following:

         a.     Suffolk misrepresented material facts, pertaining to the sale and/or furnishing of

                banking services to the New York Class by representing and advertising that it

                would only assess a single $32 NSF Fee for a single item; and

         b.     Suffolk omitted, suppressed, and concealed the material fact that it would charge

                multiple $32 NSF Fees for a single item.

        96.     Suffolk systematically engaged in these deceptive, misleading, and unlawful acts

 and practices, to the detriment of Plaintiff and members of the New York Class.

        97.     Suffolk willfully engaged in such acts and practices, and knew that it violated

 NYGBL § 349 or showed reckless disregard for whether they violated NYGBL § 349.

        98.     As a direct and proximate result of Suffolk’s deceptive trade practices, members of

 the New York Class suffered injury and/or damages, including multiple $32 NSF fees charged on

 a single item, additional charges due to their improperly reduced balances, and the loss of the

 benefit of their respective bargains with Suffolk.

        99.     Had Plaintiff known she could be charged more than one NSF fee on a single item,

 she would have made different payment decisions so as to avoid incurring such fees or moved her

 funds to a different Credit Union.

        100.    As a result of Suffolk’s violations of NY GBL § 349, Plaintiff and members of the

 putative Classes have paid and will continue to pay excessive fees to Suffolk. Accordingly, they

 have suffered and will continue to suffer actual damages.

        101.    Accordingly, Plaintiff and New York Class members are entitled to relief under



                                                 15
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 16 of 17 PageID #: 16




 N.Y. Gen. Bus. Law § 349(h), including, but not limited to, actual damages, treble damages,

 statutory damages, injunctive relief, and/or attorney’s fees and costs.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Classes, demands a jury trial on

 all claims so triable and judgment as follows:

        A.      Certifying the proposed Classes pursuant to Federal Rule of Civil Procedure 23,

 appointing the Plaintiff as representative of the Classes, and appointing counsel for Plaintiff as

 lead counsel for the Classes;

        B.      Declaring that Suffolk’s policies and practices as described herein constitute a

 breach of contract and a breach of the covenant of good faith and fair dealing or unjust enrichment;

        C.      Enjoining Suffolk from the wrongful conduct as described herein;

        D.      Awarding restitution of all fees at issue paid to Suffolk by Plaintiff and the Classes

 as a result of the wrongs alleged herein in an amount to be determined at trial;

        E.      Compelling disgorgement of the ill-gotten gains derived by Suffolk from its

 misconduct;

        F.      Awarding actual and/or compensatory damages in an amount according to proof;

        G.      Awarding pre-judgment interest at the maximum rate permitted by applicable law;

        H.      Reimbursing all costs, expenses, and disbursements accrued by Plaintiff in

 connection with this action, including reasonable attorneys’ fees, costs, and expenses, pursuant to

 applicable law and any other basis; and

        I.      Awarding such other relief as this Court deems just and proper.




                                                  16
Case 1:20-cv-01531-LDH-CLP Document 1 Filed 03/24/20 Page 17 of 17 PageID #: 17




                                 DEMAND FOR JURY TRIAL

        Plaintiff and all others similarly situated hereby demand trial by jury on all issues in this

 Class Action Complaint that are so triable.



        Dated: March 24, 2020                         Respectfully submitted,

                                                      REESE LLP

                                                      /s/ Michael R. Reese
                                                      Michael R. Reese
                                                      mreese@reesellp.com
                                                      100 West 93rd Street, 16th Floor
                                                      New York, New York 10025
                                                      Telephone: (212) 643-0500
                                                      Facsimile: (212) 253-4272

                                                      Jeffrey D. Kaliel
                                                      Sophia G. Gold
                                                      KALIEL PLLC
                                                      1875 Connecticut Ave. NW 10th Floor
                                                      Washington, D.C. 20009
                                                      Telephone: (202) 340-4783
                                                      jkaliel@kalielpllc.com
                                                      sgold@kalielplllc.com


                                               Counsel for Plaintiff and the Proposed Classes




                                                 17
